Citation Nr: 0716293	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  01-01 888	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' September 12, 1985 decision which 
denied entitlement to an effective date prior to December 30, 
1982, for an award of compensation benefits for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The moving party served on active duty from July 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a September 12, 
1985 decision.

In January 1997, the Board addressed two claims raised by the 
moving party at that time: (1) whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral heel fractures secondary 
to PTSD; and (2) whether there was CUE in various rating 
actions of the Regional Office (RO) in the award and 
evaluation of the service connected PTSD.   The decision 
regarding whether there was CUE in various rating actions of 
the RO in the award and evaluation of PTSD was appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).

In August 2000, the Court affirmed the Board's January 1997 
determination that the RO rating decisions of 1948 and 1981 
did not contain CUE under the theories presented by the 
moving party and his representative before the Board in 
January 1997.  The Court remanded the issue of CUE in the 
Board's September 1985 decision for initial review by the 
Board.  As noted by the Court in August 2000, the law that 
allows the ability to review Board decisions based on CUE did 
not exist at the time the Board adjudicated the moving 
party's claims in January 1997.  The claim of CUE in the RO's 
1957 decision was dismissed.  The Court cited its decision in 
Talbert v. Brown, 7 Vet. App. 352, 355-56 (1995).  

The Court also noted "new" theories raised by the moving 
party's representative regarding CUE in prior RO decisions.  
These new theories of CUE within previous RO decisions were 
addressed by the Board in a separate determination.

In a March 2001 decision, the Board denied the veteran's 
claim for reversal of the Board's September 1985 decision on 
the basis of CUE.  


FINDINGS OF FACT

1.  In a September 12, 1985 Board decision, the Board denied 
an effective date prior to December 20, 1982 for the award of 
compensation benefits for PTSD.

2.  There was a tenable basis for the Board's September 12, 
1985 decision.


CONCLUSION OF LAW

The September 12, 1985 decision which denied an effective 
date prior to December 20, 1982 for the award of 
compensation benefits for PTSD was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
Specifically, the Act and the implementing regulations 
contain provisions relating to VA's duties to notify and 
assist a claimant.

The Court of Appeals for Veterans Claims (Court) has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of the VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


Factual Background

Review of the veteran's service medical records indicates 
that the veteran was hospitalized in 1945 with a diagnosis of 
operational fatigue.  He was transferred to a hospital in the 
United States for further treatment and disposition in late 
October 1945.  The diagnosis remained operational fatigue.  
The hospital records show that a telegram had been received 
concerning a serious illness in the veteran's family, and 
there was no physical or psychiatric contraindication for his 
traveling.  The veteran departed and returned in December 
1945.

In mid-December 1945 the veteran had no complaints and was 
capable of returning to duty.  However, it was noted that the 
likelihood of valuable service was poor.  The veteran was 
discharged to duty and was described as fit for same.  

On examination in January 1946 the veteran's nervous system 
was described as normal.  There were no defects.  

The veteran submitted a claim of entitlement to service 
connection for a nervous disorder in May 1948.  He stated 
that he had a nervous condition for which he had received 
treatment in service.  

A physician reported in June 1948 that he had examined the 
veteran in November 1946, and the veteran had been passed for 
employment.  There was nothing unusual indicated.  The 
examiner reported that he could not "conceive" a reason for a 
service-connected disability.  

Another physician, in a statement submitted in June 1948, 
reported that the veteran had been examined in January 1947, 
and that he had claimed nervousness.  No abnormalities, 
however, were noted.

In a rating action dated in September 1948, the RO 
adjudicated some claims, but made no mention of the claim of 
entitlement to service connection for a psychiatric 
disability.

The veteran was hospitalized for unrelated complaints by VA 
in November 1955.  It was noted that he had a very bizarre 
personality.  The diagnosis indicated a personality disorder 
with an immaturity reaction.  In September 1957 the veteran 
again submitted a claim of entitlement to service connection 
for a psychiatric disability.

In a December 1957 rating decision the RO denied service 
connection for a psychiatric disability on the basis that the 
personality disorder noted post-service was not related to 
the condition diagnosed as operational fatigue during 
service.  Notice of this decision and of the right to appeal 
was sent to the veteran's address of record by letter that 
month.

A claim for service connection for a psychiatric disability 
was again received in November 1981.  The RO sent the veteran 
a letter the next month requesting that he submit information 
concerning treatment for his claimed condition both during 
and after service.   It does not appear that the veteran 
responded to this request for information.

A claim for service connection for a psychiatric disability 
was received on December 30, 1982.  In March 1983 the veteran 
stated that he was unaware that a claim had been made on his 
behalf in 1957 and that, therefore, he could not have 
appealed the decision made at that time.  Based on additional 
medical evidence, including VA outpatient treatment reports 
and a VA examination reflecting a diagnosis of PTSD, the RO, 
by rating action in March 1984, granted service connection 
for PTSD.  A 50 percent evaluation was assigned, effective in 
December 1982.

In September 1985 the Board denied an earlier effective date 
for an award of service connection for PTSD.  In the 
September 1985 decision the Board specifically considered 
whether prior rating actions were supported by the record or 
contained CUE.  At that time the veteran claimed that he was 
not aware of a 1957 claim.  He expressed general 
dissatisfaction with the handling of his claim by VA.  Before 
finding no error, the Board reviewed the sequence of 
development, including the 1948 claim and subsequent rating 
action, the 1957 claim and rating action, a November 1981 
claim and subsequent communications, and the December 30, 
1982 claim.  The Board explained why the earlier actions by 
the RO were not erroneous and did not contain CUE. 

Analysis

Initially, the Board notes that the Court has affirmed 
decisions that held that CUE was not present in the decisions 
of 1948 and 1981.  The Board may not revisit his assertions.  
Although the Board may address the 1948 decision and the 
history of the case, such is done merely for setting the 
legal stage at the time of the 1985 decision of the Board.  
The Board is ever mindful of res judicata.

The veteran's attorney has asserted that this claim has been 
in almost constant administrative and judicial dispute for 
more than 50 years.  This is incorrect.  The record contains 
decisions of VA and the Court; such decisions are final. 

It is advanced that the 1985 Board decision contained error 
when it failed to attribute clear and unmistakable error to a 
December 1957 RO decision.  (November 20, 2006).  In essence, 
an argument that there was CUE in not finding CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence. Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2006), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In written argument prepared in February 2001, it is 
contended that the 1957 claim encompassed different issues 
inasmuch as the evidence considered in that claim consisted 
of a psychological evaluation which made no reference to the 
veteran's combat record or to his service diagnosis of 
operational fatigue.  How this provides a basis to find CUE 
in the Board's September 1985 decision is not clear.

Many of the arguments advanced in this case seem to be 
predicated on a belief that the Court had not entered 
judgment.  To the extent that it is pleaded that in 1957 
there was an illegal change in diagnosis, the assertion is no 
more than a disagreement with how the facts were weighed.  To 
the extent that there is an implied assertion that the VA 
should have pretended that certain evidence did not exist in 
1957, such is not a basis to establish CUE.  It is argued 
that there was a PTSD claim in 1957 and that there was an 
error in the diagnosis of PTSD at that time.  PTSD was not 
claimed and PTSD was not diagnosed at the time of the 1957 
decision.  The argument is spurious and does not establish 
CUE in a 1985 Board decision.  

In the September 1985 decision the Board found that a claim 
for service connection for a psychiatric disability was filed 
by the veteran in 1948, but that no action was taken by the 
RO until 1957, when the claim was denied.  It appears the 
representative is arguing that the RO or the Board should 
have adjudicated the claim based on the facts and evidence 
that existed in 1948 and earlier.  The Board is unaware of 
any regulation or Court decision that would support this 
contention.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  To the extent that this is a 
backdoor attempt to relitigate the issue of CUE in 1948, the 
issue is res judicata.

The veteran's attorney argues that the 1948 rating board did 
not provide a psychological examination, but relied on the in 
service examination record, which it "erroneously 
interpreted."   Specifically, he argues that the veteran was 
diagnosed with operational fatigue in service, and that he 
demonstrated an observable psychiatric condition at the time 
of the RO's 1957 decision.  He maintains that the examination 
conducted in 1955, upon which the 1957 decision rested, 
provided a change in diagnosis which did not take into 
account the veteran's service record or provide a basis for 
changing the diagnosis which was made in service.  

The veteran's representative, in support of the veteran's 
argument, points to the 1945 Schedule for Rating Disability, 
which indicates that psychosis or psychoneurosis having its 
onset as an incident of battle or enemy action requires 
special attention.  The schedule indicates that 
classification as of combat origin should depend upon records 
of onset or observation of the first medical officer 
contributing to the record, and that when it is persistent or 
resistant to treatment, so as to warrant discharge; it is to 
be considered severe at the time of discharge.  He asserts 
that there was an unlawful change in diagnosis from 
operational fatigue in service, to personality disorder at 
the time of treatment in 1955.  The Board notes that the 
record of treatment in 1955 was the basis for the RO's 1957 
rating decision which denied service connection for a 
psychiatric disability.  

The Board finds that this argument essentially amounts to 
disagreement with the manner in which the Board evaluated the 
evidence.  As stated by the Court, a disagreement with how 
the Board or the RO evaluated the facts is inadequate to 
raise the claim of clear and unmistakable error.  Luallen, 8 
Vet. App. at 95 (1995).  In fact, the Court, in its August 
2000 decision in the veteran's case, pointed out that CUE is 
the kind of error of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  This standard, 
as clearly articulated by the Court in the August 2000 
decision of the veteran's previous claims, provides the basis 
to dismiss the current contentions.  The attorney's arguments 
are in many ways a reiteration of arguments rejected by the 
Court in its affirmance of the Board's January 1997 decision.

The arguments regarding allegations of CUE in RO rating 
decisions are not pertinent to the issue of CUE in the 
Board's September 1985 decision.  The issue before the 
undersigned at this time is whether the Board was clearly and 
unmistakable erroneous in determining that the RO was not 
undebatably wrong in a decision it made years ago.

It appears that the moving party's attorney is arguing that 
the RO, in September 1948, was clearly and unmistakably in 
error for not adjudicating and awarding the moving party 
service connection for PTSD.  (This actual argument is 
subject to res judicata).  In this respect, the moving party 
has raised a generic allegation of error concerning the 1948 
RO decision, but not the actual issue of CUE in the Board's 
1985 decision.  To the extent that this argument is an attack 
on a subsequent determination of VA, mere delay in addressing 
a claim has not been recognized as establishing clear and 
unmistakable error.

The moving party alleges that the 1985 decision was the 
product of error because the Board failed to adequately 
consider the evidence on file.  That line of argument also 
represents a clear example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE under 38 C.F.R. § 
20.1403(d)(3). 

The moving party's attorney also appears to argue that the 
claim should have been adjudicated based on the law that 
existed when the veteran initially filed this claim in 1948.  
However, the moving party's attorney has failed to provide 
any rational basis to conclude that the law that existed in 
1948 would provide a foundation to award the veteran service 
connection for PTSD in 1948 or 1957.  As stated under 38 
C.F.R. § 38 C.F.R. § 20.1403(b), a motion which fails to set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error will be dismissed.

The moving party's attorney has cited to Myers v. Principi, 
16 Vet. App. 228, 235 (2002), for the proposition that a 
refusal to reopen does not affect a pending claim; the 
essence of this argument appears to be that the 1948 claim of 
entitlement to service connection for a psychiatric disorder 
remained pending and that the 1985 Board decision was in 
error for not recognizing the pending claim.  Such allegation 
when viewed most favorably to the moving party, if true, 
constitutes a valid allegation of CUE.  See Roberson v. 
Principi, 251 F.3d 1378 (2001).  Roberson also stands for a 
position that under certain circumstances there may be a 
valid claim that had not been addressed.  The Federal Circuit 
has also addressed a similar theory.  Where the veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

To the extent that there is again an attack on the 1948 
rating decision, that issue was addressed by the Board and 
affirmed by the Court.  Regardless, the reliance of Counsel 
on Myers is misplaced.  In 1957, the AOJ addressed the issue 
on the merits.  Even if we were to assume that all of Myers 
remains valid in light of Deshotel, Myers is inapplicable 
since the 1957 rating decision addressed the issue on the 
merits, not as an attempt to reopen.  Nothing in the actual 
history of this case establishes CUE in the 1985 
determination.  Accordingly, while this argument rises to the 
level of a valid allegation of CUE, the allegation is not 
substantiated.  Even if the fact pattern were similar to the 
fact pattern in Roberson, Roberson establishes a potential 
right to a decision.  Here, a decision was, in fact, reached.

There is also an argument that this case is so unique that 
the VA should ignore holdings of the Federal Circuit, in 
particular Deshotel, supra.  The argument is without merit.  




ORDER

The petition to reverse the Board's September 1985 decision 
on the basis of clear and unmistakable error is denied.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



